The opinion of the court was delivered by
Redfield, J.
The important question in this case is, what effect did the division of the town of Windsor have upon the school districts in said town? The question is susceptible of many different answers. It may be said to have disorganized them wholly, or only those whose territory is divided, or it may have left them all as before, or it may have left those, whose territory is all in one town, as before, and it may have left a double organization with those divided, or the organization may survive in the larger section.
We should naturally incline to sustain the districts in that course, which they have adopted, if we could find any sound rule, upon which their proceedings could be vindicated.
As school districts are municipal corporations, consisting of territory, we see no good reason to doubt, that such districts, as retained their integrity, in either town, might be regarded as retaining their organization, until the town, into which they fell, interfered in the matter, — which they might never do. We see no necessity of any new action of the towns, or any new organization of the districts.
In regard to those, whose territory falls in different towns, the question is certainly attended with more difficulty. The course, pursued by this school district seems to have been, to regard that portion of the territory, which fell within the present limits of the town of Windsor, being about twenty nine thirtieths of the entire territory, as still retaining its organic life. This, in this particular case, was certainly not a very irrational view. Most living bodies, from the loss of so small a fraction, would not be ordinarily expected to suffer a fatal interruption of the functions of organic life; many *426vegetables and some animals retain the functions of life even after many subdivisions; — but generally such divisions must fall in the less vital parts. But we can hardly apply any such analogies to corporate life. It has been attempted, in modern times, say within the last few centuries, by the theologians, I believe, to apply this principle, to the infinitesimal subdivision of the church, upon the ground mainly, I suppose, that the life of the church was spiritual, and invisible, not corporate and organic. But I have never known this rule attempted to be applied to private or municipal corporations, nor do I perceive any general rule, upon which it could be justified.
We do not perceive any ground, upon which to determine to which section the organization adheres. We think, that could not be determined by the relative proportion of the sections. For these are susceptible of infinite variation, and it is at least supposable, they may happen to be equal. The officers may fall in different sections, or all in one section and the school house in the other.
And, as we have before said in regard to entire districts, so in regard to districts divided, we do not see how it is of any importance, as to the proportion of the sections, whether more, or less than half. It seems to us, that if we attempt to keep up any organic life whatever for this district, it must be in the whole district, as it was constituted, before the division of the town. And this is the only view, which the counsel for the defendants have ventured to urge upon our consideration. And this is not wholly free from difficulties. It may be asked, what kind of a school district this becomes, by falling within the limits of two towns ? Or how it is possible to dissolve it? I should perhaps leave these questions to be solved by those, whose duty it may become to solve them. I could, I think, regard the former organization, extending over the whole territory, as remaining, until the towns in some way interfered in the matter.
But this, it seems to us, will not legalize the proceedings. For if we regard the warning of the inhabitants of school district number six in Windsor as susceptible of including the whole district, by its old name, yet it is obvious, that those who warned the meeting did not so understand the warning, or any of the after proceedings. For when they come to assess the tax, they wholly omit those persons residing in West Windsor; and this was not done through inad*427vertence, but evidently by design. This, then, must, we think, be regarded as a practical construction of their own proceedings in voting and collecting this tax. We think it impossible to say, that this tax was not voted and assessed, and collected by officers chosen by that portion of the district remaining in the present town of Windsor. And this we think something more than a mere accidental departure, in details, from the legal rights of the district. It was, as we think, a departure in essentials, under a mistake, to be sure, but one which enters into the essential principle and very basis of the proceeding. And unless we could come to regard such proceeding as legal, which we cannot, we think it impossible to uphold the justification of the defendant.
The bill of exceptions every where speaks of it as the act of that portion of the district remaining in Windsor; the pleadings so describe it; and the assessment shows the omission of Earl Cushman and David Sanderson altogether; and nothing is said, that this was accidental, and the contrary is very obvious. But if the case can be put upon different ground, there will still be opportunity.
The division of the old town of Windsor into two towns cannot, in any sense, be considered as a setting off a portion of this district, or the inhabitants, to West Windsor, any more than of the other portion to Windsor, as it seems to us; so that the case of Richards v. Daggett, 4 Mass. 534, has no proper application to the case.
Judgment reversed and case remanded.